Citation Nr: 1540005	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-11 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  Prior to May 15, 2012, the Veteran's bilateral hearing loss was manifested by Level V hearing acuity in the right ear and Level II hearing acuity in the left ear.

2.  Since May 15, 2012, the Veteran's bilateral hearing loss was manifested, at worst, by Level III hearing acuity in the right ear and Level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Prior to May 15, 2012, the criteria for an initial rating for bilateral hearing loss of 10 percent, but no greater, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIa, VII (2014).
 
 2.  Since May 15, 2012, the criteria for a compensable rating for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIa, VII (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The instant appeal arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection for bilateral hearing loss.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. 
§§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been obtained.  The Veteran's hearing was medically evaluated in May 2012 and October 2013, the reports of which are adequate, as the examiners considered the contentions of the Veteran, provided findings sufficient to apply the pertinent rating criteria, and noted the effect of the hearing loss disability on the Veteran's daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007); 38 C.F.R. § 4.85.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d). 

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100. 

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (b).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

The Veteran contends that his bilateral hearing loss is worse than currently evaluated.  Specifically, he emphasizes that he requires repetitions in conversations, and has difficulty when there is background noise.  Based on a review of the record as set forth below, the Board finds that an initial increased rating of 10 percent is warranted prior to May 15, 2012.  However, since May 15, 2012, a compensable rating is not warranted.

By way of background, a July 2012 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective December 15, 2010, the date of the Veteran's claim for service connection.

Turning to the relevant evidence of record, a September 2011 private audiological evaluation revealed the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
70
70
LEFT
20
30
65
65

The average decibel loss was 53.8 in the right ear and 45 in the left ear.  Speech recognition scores were 72 percent in the right ear and 88 percent in the left ear.  This translates to Level V hearing impairment in the right ear and Level II hearing impairment in the left ear.  Intersecting Level V (the poorer ear) with Level II (the better ear) under Table VI warrants a 10 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100 (2015).

The Board notes that, while the September 2011 audiological evaluation included speech discrimination scores, there is no indication that the evaluation was performed using the Maryland CNC test.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that the Maryland CNC test was applied.

On May 15, 2012 VA examination, puretone thresholds were:



HERTZ



1000
2000
3000
4000
RIGHT
20
60
70
65
LEFT
20
30
65
60

The average decibel loss was 53.8 in the right ear and 43.8 in the left ear.  Speech discrimination scores were 96 percent bilaterally.  This translates to Level I hearing impairment in the right ear and Level II hearing impairment in the left ear, and warrants a noncompensable or 0 percent rating under Table VI.

An October 2013 VA examination revealed the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
25
70
85
80
LEFT
20
40
75
80

The average decibel loss was 65 in the right ear and 53.8 in the left ear.  Speech discrimination scores were 84 percent in the right ear and 94 percent in the left ear.  This translates to Level III hearing impairment in the right ear and Level I hearing impairment in the left ear, and warrants a 0 percent rating under Table VI.

The Board has considered the functional impairment caused by the Veteran's hearing loss disability as noted above.  See Martinak, supra.  The challenges associated with the Veteran's hearing loss described above are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The functional impairment described by the Veteran does not establish entitlement to a higher rating absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a higher rating.  See 38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board has also considered referral for extraschedular consideration.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss disability is manifested a loss of hearing acuity and the rating criteria are based on such a loss of hearing acuity.  38 C.F.R. 
§ 4.85.  As indicated above, the Veteran asserted that he has trouble hearing others in conversations and hearing when around background noise.  These manifestations are contemplated in the rating criteria.  Next, his disability is not so unusual and does not require frequent periods of hospitalization or cause marked interference with employment.  The rating criteria are, therefore, adequate to evaluate the Veteran's disabilities, and referral for consideration of extraschedular rating is not warranted.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. 
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, nor does the evidence demonstrate, that the Veteran was unemployable as a result of his hearing loss disability.  Thus, further consideration of entitlement to a TDIU due to his service-connected hearing loss disability is not warranted.

In sum, prior to May 15, 2012, a 10 percent rating, but no higher, is warranted for bilateral hearing loss.  However, beginning May 15, 2012, a rating in excess of 0 percent for bilateral hearing loss is not warranted.  There is no basis for any further staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56 .


ORDER

Prior to May 15, 2012, a 10 percent rating, but no higher, is granted for bilateral hearing loss.

Since May 15, 2012, a compensable rating for bilateral hearing loss is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


